United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1936
Issued: June 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2019 appellant filed a timely appeal from an August 19, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 13, 2019 appellant, then a 48-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel syndrome due to
factors of her federal employment, which included continuous and repetitive manual hand
1

5 U.S.C. § 8101 et seq.

stamping of letters and mail. She noted that she first became aware of her claimed condition on
February 7, 2019 and its relation to her federal employment on February 12, 2019.
In February 12, 2019 emergency room notes, Dr. Joshua Burns, an emergency medicine
specialist, noted that appellant presented with bilateral fingertip tingling and throbbing pain of the
bilateral wrists that began five days prior. He indicated that she worked for the employing
establishment and performed repetitive stamping duties, which she believed caused her condition.
Dr. Burns examined appellant and found that she had intact and equal bilateral sensation across all
dermatomes, no bilateral upper extremity skin abnormalities, no joint tenderness during
palpitation, 5/5 strength across all joint levels, and a positive Phalen’s test, bilaterally. He
diagnosed bilateral carpal tunnel syndrome.
Dr. Burns noted, in a February 12, 2019 state workers’ compensation first report of an
injury, that appellant engaged in hand stamping and canceling of letters on a belt and worked
continuously with her fingers. He indicated that she experienced numbness on the left and right.
In a February 12, 2019 state workers’ compensation physicians report of work ability, Dr. Burns
noted that appellant had repetitive motion injury to both hands and released her to work on
February 13, 2019 with restrictions.
Appellant, in a February 19, 2019 statement, described her repetitive duties utilizing a hand
stamper.
In a development letter dated February 28, 2019, OWCP informed appellant that additional
factual and medical evidence was necessary to establish her claim. It advised her of the type of
factual and medical evidence necessary and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to respond.
In a March 12, 2019 progress note, Dr. Timothy Nice, a Board-certified orthopedic
surgeon, noted that appellant had an acute onset of paresthesias in the index and middle finger and
thumb of her right hand as well as the left nondominant hand. He noted that she worked as a hand
stamper for two to four hours a day, four days a week, since 2013, that she was seen in the
emergency room on February 12, 2019, and that she was told that she had bilateral carpal tunnel
syndrome. Dr. Nice advised that “[w]e have never made that diagnosis in the past.” He opined
that the type of work that appellant performed could cause carpal tunnel syndrome, in that she had
a stamper and she stamped repetitively for two to four hours, four days a week. Dr. Nice found
minimal changes in the thenar eminence of both hands, her light touch was intact, she did not have
a positive Tinel’s, which he would have expected if she had acute carpal tunnel syndrome, and that
it was “somewhat bizarre in presentation.” He indicated that he was unable to provide a diagnosis
at that time. Dr. Nice advised that he did not object to appellant working and it was too early to
proceed with electrical studies. He recommended that she continue to wear wrist splints at night
and use anti-inflammatories daily. Dr. Nice provided work restrictions on a duty status report
(Form CA-17).
In a March 12, 2019 Form CA-17 report, Dr. Nice noted that his description of clinical
findings was bilateral carpal tunnel syndrome, due to the use of both hands. He advised that
appellant could return to work with restrictions.

2

In a March 26, 2019 statement, appellant outlined her work duties and the development of
her medical condition. She noted that she had worked in the position of a manual roller stamper
for over three years. Appellant explained that she had to cancel thousands of pieces of mail by
hand as parts for the manual roller were missing. She further explained that she had to manually
push mail down the conveyor belt or place it in buckets to make room for her to work the mail on
the belt. Appellant noted that some of the items were heavy to lift and over her 10-pound weight
restriction. She indicated that the employing establishment was short staffed and there was no one
to assist her. Appellant explained that she had no prior problems with her hands and her condition
worsened with the repetitive and continuous hand stamping at work since 2013. She noted that
she went to the emergency room on February 12, 2019 and was told that she had bilateral carpal
tunnel syndrome.
By decision dated April 9, 2019, OWCP denied appellant’s claim finding that the medical
evidence was insufficient to establish causal relationship between the bilateral carpal tunnel
syndrome and the accepted factors of federal employment.
On June 30, 2019 appellant requested reconsideration.
OWCP received a copy of Dr. Burn’s February 12, 2019 report and a copy of Dr. Nice’s
March 12, 2019 report.
In an April 23, 2019 addendum, Dr. Nice noted that appellant continued to have symptoms
over the median nerve distribution, a bilateral positive Tinel’s, less reactive at the elbows, but
suggestive on the left side. He indicated that appellant continued to work. Dr. Nice recommended
electromyography and nerve conduction velocity (EMG/NCV) studies.
Appellant’s June 24, 2019 EMG/NCV studies noted bilateral median neuropathies
consistent with a clinical diagnosis of bilateral carpal tunnel syndrome.
By decision dated August 19, 2019, OWCP denied modification of the April 9, 2019
decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the essential
elements of his or her claim, including that the individual is an employee of the United States
within the meaning of FECA, that the claim was filed within the applicable time limitation period
of FECA,3 that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

2

Id.

3
G.H., Docket No. 19-0715 (issued March 19, 2010); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.6
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.7 A physician s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
In reports dated February 12, 2019, Dr. Burns noted appellant’s physical examination
findings and her work duties which included hand stamping and canceling of letters on a conveyor
belt and working continuously with her fingers. He indicated that she had repetitive motion injury
to both hands and diagnosed bilateral carpal tunnel syndrome. Dr. Burns released appellant to
work on February 13, 2019, with restrictions. The Board finds that, although Dr. Burns opined
that she had sustained a repetitive motion injury, he did not provide medical rationale explaining
the basis of his conclusory opinion. The Board has held that a medical report is of limited probative
value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale.10 Dr. Burns did not sufficiently explain the process by

4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

See A.L., Docket No. 19-1122 (issued January 7, 2020); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, supra note 6.

9

Id.

10
D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014); T.M., Docket No. 08-0975 (issued February 6, 2009).

4

which performing repetitive hand movements would cause or aggravate the diagnosed
conditions.11 His reports were therefore insufficient to establish appellant’s claim.
In March 12, 2019 progress notes, Dr. Nice noted appellant’s duties at work and her
emergency room diagnosis of bilateral carpal tunnel syndrome. He opined that the type of work
that she does could cause carpal tunnel syndrome, in that she had a stamper and she stamped
repetitively for two to four hours, four days a week. While Dr. Nice opined that appellant’s work
could cause carpal tunnel syndrome, the Board notes that his opinion on causation was speculative.
While the opinion supporting causal relationship does not have to reduce the cause or etiology of
a disease or a condition to an absolute certainty, the opinion must be one of reasonable medical
certainty and not speculative or equivocal in character.12 As such, the Board finds that this report
from Dr. Nice is of limited probative value.13
In a March 12, 2019 Form CA-17 report, Dr. Nice provided clinical findings of bilateral
carpal tunnel syndrome, due to the use of both hands. However, he did not opine that appellant’s
accepted factors of employment caused her diagnosed conditions. Medical evidence that does not
offer an opinion regarding the cause of a diagnosed condition is of no probative value on the issue
of causal relationship.14
In an April 23, 2019 addendum, Dr. Nice merely noted that appellant had symptoms, but
did not provide an opinion regarding causal relationship. This report was therefore insufficient to
establish her claim.15
OWCP also received June 24, 2019 EMG/NCV studies. However, the Board has
previously explained that diagnostic studies, standing alone, lack probative value on the issue of
causal relationship, as they do not provide an opinion as to whether the accepted employment
factors caused the diagnosed condition.16 As such, the June 24, 2010 diagnostic reports lack
probative value and are insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence to establish causal
relationship between her bilateral carpal tunnel syndrome and the accepted factors of her federal
employment, she has not met her burden of proof to establish her claim.17

11

J.W., Docket No. 18-0678 (issued March 3, 2020).

12

See A.S., Docket No. 19-1955 (issued April 9, 2020); C.H., Docket No 19-0409 (issued August 5, 2019).

13

Id.

14

Id.

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

M.L., Docket No. 18-0153 (issued January 22, 2020).

17

Id.

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

